         Case 7:19-cv-01253-NSR Document 44 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRAVELERS CASUALTY AND                        Civil Action No. 7:19-cv-01253-NSR
SURETY COMPANY OF AMERICA,
ST. PAUL FIRE AND MARINE                      ECF Case
INSURANCE COMPANY, and UNITED
STATES FIDELITY AND GUARANTY
COMPANY,
                                                         DEFAULT JUDGMENT
              Plaintiff,

v.

OMNI CONTRACTING COMPANY,
INC. and HALEEM ZIHENNI,
                                                                          7/23/2021
              Defendants.



       The Court grants Plaintiffs', Travelers Casualty and Surety Company of America, St.

Paul Fire and Marine       Insurance   Company,   and   United   States   Fidelity and   Guaranty

Company (collectively “Travelers” or “Plaintiffs”), motion for default judgment, and the Clerk

of the Court is directed to enter judgment against Defendants Omni Contracting

Company, Inc., and Haleem Zihenni in the amount of $485,909.57 which has been

calculated as follows: (1) $350,000.00 in principal outstanding Indebtedness; (2) $37,347.33 in

attorneys' fees and costs; and (3) $98,562.04 in interest calculated at a rate of 9% per annum

from January 1, 2017 through December 11, 2019 (the date of Plaintiff's motion) in accordance

with Section 5004 of the New York CPLR.



Dated: July 23, 2021
       White Plains, New York
